Title: Motion on Slaves Taken by the British, [10 September] 1782
From: Madison, James,Thomson, Charles
To: 


[10 September 1782]
That the Secy. of foreign affairs be Directed to obtain as speed[i]ly as possible authentic returns of the slaves & other property which have been carried off or distroyed in the course of the war by the Enemy; and to transmit the same to the Ministers Plenipotentiary for negociating a peace.
That in the mean time he inform the said Ministers that Many thousands of slaves & other property to a very great amount have been carried off or distroyed by the Enemy
That the said Ministers be instructed in case any stipulations should become unavoidable in a Treaty of peace in favor of a restitution of property confiscated within the U. S. to contend in the most earnest manner for a restitution to the Citizens of the U. S. of such slaves & other property as aforesaid as shall appear to have been plundered from them by the Enemy or their adherents
